               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021          Page 1 of 37




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

In Re:                                                Case No. 20-03322

                                                      Chapter 11 (Subchapter V)
                             1
AUTHENTIKI, LLC, et al.                               Jointly Administered

                 Debtors.                             Honorable James W. Boyd



               DEBTORS' BRIEF IN SUPPORT OF CONFIRMATION OF THEIR
                    SUBCHAPTER V PLAN OF REORGANIZATION

         The above-captioned debtors (the "Debtors")2, through their counsel Schafer and Weiner,

PLLC, for their Brief in Support of Confirmation of Their Subchapter V Plan of Reorganization

(the "Confirmation Brief'), state:

                                          BACKGROUND

         1.      On October 29, 2020, each of the Debtors voluntarily commenced a bankruptcy

case under Subchapter V of Chapter 11 of Title llofthe United States Code, 11 U.S.C. § 101, et

seq. (the "Bankruptcy Code"). 3

         2.      The Subchapter V Cases are being jointly administered. See DN 26.

         3.      The Debtors filed their Subchapter V Plan of Reorganization [DN 82] (the "Plan")

with this Court on January 28, 2021. See DN 82.




1
    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.
2
  Except as otherwise noted herein to the contrary, all capitalized terms have the meanings ascribed
to them in the Plan (defined herein) or the Modified Plan (defined herein) as the case may be.

3
  Except as otherwise noted to the contrary, all section references herein are references to sections
of the Bankruptcy Code. Further, any reference to docket, docket number or DN are references to
the docket or docket numbers in the above-captioned bankruptcy case.             ·
{00896441.2}                                      1
               Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021        Page 2 of 37




         4.       On February 12, 2021, the Court entered its Order Scheduling Confirmation

Hearing and Establishing Related Deadlines [DN 88] (the "Scheduling Order"), whereby the

Court established certain deadlines related to the Plan and Creditor voting.

         5.       Debtors timely transmitted ballots to the Holders of Impaired Claims and Interests

in accordance with the Scheduling Order and Bankruptcy Rule 3018 and served copies of the Plan

and the Scheduling Order on all required parties. See DN 100.

         6.       On March 12, 2021, the Debtors filed their Plan Supplement [DN 107] and

Modification to Debtors' Subchapter V Plan ofReorganization [DN 106] (the "Plan Modification"

and together with the Plan and Plan Supplement, the "Modified Plan") and served copies of those

documents on all required parties. See DN 109.

         7.       Under the Plan and Modified Plan, the Debtors are not liquidating and are

continuing in business after consummation of the Modified Plan.

         8.       A proposed confirmation order (the "Confirmation Order") will also be filed on

March 29, 2021. .



                                 Objections and Voting on the Plan

         9.       No Creditor or other party-in-interest filed an objection to the Plan or Modified

Plan on or before the March 25, 2021 deadline set by the Scheduling Order (the "Voting-Objection

Deadline"). See, generally, docket. See also DN 88, § 3.

         10.      Prior to the Voting-Objection Deadline, the Debtors received informal objections

to the Plan from (i) JP Morgan Chase Bank, N.A. ("Chase"), (ii) Gordon Food Service, Inc.

("GFS"), (iii) the Office of the United States Trustee (the "UST"), (iv) the Small Business




{00896441.2}                                       2
                Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021        Page 3 of 37




Administration (the "SBA"), (v) the Internal Revenue Service (the "IRS"), and (vi) Levitation

Holdings, LLC ("Levitation").

          11.     Each of the informal objections have been resolved by modifications to the Plan

contained in the Plan Modification or the Confirmation Order.

          12.     On March 29, 2020, the Debtors filed their Final Report on Tabulation of Votes

Cast by the Debtors' Creditors on the Debtor's Plan of Reorganization [DN 129] (the "Voting

Report").

          13.     Pursuant to the Voting Report, all Classes of Claims and Interests that submitted

ballots voted to accept the Plan. Class IX submitted a ballot accepting the Plan subject to the

modifications contained in the Confirmation Order.

          14.     The Court set the hearing for the confirmation of the Debtor's Modified Plan for

April 1, 2021. See DN 88.

                                          Relief Requested

          15.     The Debtors respectfully request this Honorable Court enter an order substantially

in the form of the Confirmation Order (i) determining the modifications to the Plan contained in

the Modified Plan and Confirmation Order do not adversely change the treatment of any Class,

and ballots cast to accept or reject the Plan shall be deemed cast to accept or reject the Modified

Plan pursuant to Bankruptcy Rule 3019(a); and (ii) confirming the Modified Plan under section

1191(a) and 1129(a).




{ 00896441.2}                                     3
               Case:20-03322-jwb       Doc #:131 Filed: 03/29/2021           Page 4 of 37




                                            Bases for Relief

        A. A Disclosure Statement Was Not Required In This Case

         16.      Ordinarily, section 1125 requires a debtor to file a disclosure statement that contains

adequate information. 11 U.S.C. §1125. Section 1181(b) makes section 1125 inapplicable to a

Subchapter V case unless the Court orders otherwise. 11U.S.C.§1181(b). On February 11, 2021,

the Court held a status conference by Zoom to consider, among other things, whether a disclosure

statement was necessary in the Subchapter V Cases ("Plan Status Conference"). See DN 83. At

the Plan Status Conference, the Court determined that a disclosure statement was not necessary in

the Subchapter V Cases.

         B. The Modifications in the Plan Modification and
            Confirmation Order Should Be Approved

         17.      Section 1193(a) authorizes the debtor to modify its plan at any time before

confirmation so long as the plan as modified complies with sections 1122 and 1123 (excepting

section l 123(a)(8)). See 11 U.S.C. § 1193(a); Bankruptcy Rule 3019(a).

         18.      Section 1193(d) provides that "[if] the plan has been confirmed under 1191(a), any

holder of a claim or interest that has accepted or rejected a plan is deemed to have accepted or

rejected, as the case may be, such plan as modified, unless within the time fixed by the court, such

holder changes such holder's previous acceptance or rejection."

         19.      Sections 1193(a) and (d) are substantially identical to sections 1127(a) and (d).

         20.      "Whether a proposed modification adversely affects a claim or interest is a mixed

question of law and fact. If a modification is immaterial, no resolicitation is necessary." 7-1127

COLLIER ON BANKRUPTCY P 1127.03[1][b]. "A modification is material if it affects a creditor or

interest holder who accepted the plan that such entity, if it knew of the modification, would be

likely to reconsider its acceptance." In re American Solar King Corp., 90 B.R. 808, 824 (Bankr


{00896441.2}                                         4
               Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021          Page 5 of 37




W.D. Tex. 1988) (holding that dilution of stock interests by 1% is immaterial), cited by In re

Camperworld Business Trust, 2015 Bankr. LEXIS 2937, 20 (Banla. D. Utah Sept. 1, 2015)

(finding modification to be immaterial).

         21.     Banlauptcy Rule 3019(a) further provides in pertinent part:

                 If the court finds after hearing on notice to the trustee, any committee
                 appointed under the [Banlauptcy] Code, and any other entity designated by
                 the court that the proposed modification does not adversely change the
                 treatment of the claim of any creditor or the interest of any equity security
                 holder who has not accepted in writing the modification, it shall be deemed
                 accepted by all creditors and equity security holders who have previously
                 accepted the plan.

         22.     The Debtor filed the Plan Modification on March 12, 2021 prior to Voting-

Objection Deadline and before confirmation of the Modified Plan. See DN 106.

         23.     Based on comments from the Court at the Plan Status Conference, section 1(A) of

the Plan Modification adds an additional provision to comply with the section 1193(c)(3)(B) and

does not adversary affect the Claim of any Creditor.

         24.     To resolve the informal objection of the IRS, the Debtors included section l(B) of

the Plan Modification, which addresses only the timing of fourth quarter 2020 FICA tax payment.

Section 1(B) of the Plan Modification does not adversary affect the Claim of any Creditor.

         25.     To resolve the informal objection of the UST, the Debtors included sections l(C)

and l(D) of the Plan Modification. Section l(C) requires the Debtors to timely file quarterly

disbursement reports, and Section 1(D) provides for revesting of assets in the event of conversion

of the Subchapter V Cases to cases under Chapter 7 of the Banlauptcy Code. Section l(C) and

l(D) of the Plan Modification do not adversary affect the Claim of any Creditor.




{00896441.2}                                       5
               Case:20-03322-jwb           Doc #:131 Filed: 03/29/2021                Page 6 of 37




         26.      To resolve the informal objection of the SBA, the Debtors included section 2(A) of

the Plan Modification, which clarifies section 4.1.2 of the Plan, and only affects the SBA. Section

2(A) of the Plan Modification does not adversary affect the Claim of any other Creditor.

         27.      To resolve the informal objection of Levitation, the Debtors included section 2(B)

of the Plan Modification. This section increases the payout to Levitation from $125,000 to

$150,000 and removes Levitation's approximately $515,000 Claim from Unsecured Creditor Pool.

The net effect is an increase to approximately 17% for the return to Levitation and a significant

increase to 52% in the return to the Debtors' Unsecured Creditors (inclusive of the payments to

GFS contemplated by the Confirmation Order and discussed infra) from the estimated return

contemplated under the Plan. Section 2(B) of the Plan Modification does not adversary affect the

Claim of any Creditor, and, in fact, improves the return to Unsecured Creditors.

         28.      Section 2(C) of the Plan Modification provides only for revised plan projections

that reflect the economic results of Plan Modification. Section 2(C) of the Plan Modification does

not adversary affect the Claim of any Creditor.

         29.      Section 2(D) of the Plan Modification affects only 59 Commerce Building, LLC by

clarifying that the nonresidential lease between it and the Debtors is being rejected under section

365 notwithstanding anything to the contrary in Exhibit A to Exhibit 6.1 of the Plan. After the

Plan Modification was filed and on March 13, 2021, 59 Commerce Building, LLC and its sole

owner, Mark Sellers III, filed their ballots accepting the Plan. See DN 114, 115, and 124.4




4 59 Commerce Building, LLC initially filed its ballot accept the Plan on March 13, 2021, but that ballot was
improperly completed by its sole owner, Mark Sellers III, who signed the ballot in his individual capacity. See DN
115. Mr. Sellers also filed a ballot accept the Plan on for his Interest in Authentiki andAuthentiki's Interest in MSSH
on March 13, 2021. See DN 114 and 116. On March 24, 2021, 59 Commerce Building, LLC refiled its ballot
correcting for its prior error. See DN 124.

{00896441.2}                                              6
                Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021        Page 7 of 37




          30.     To resolve the informal objection of Chase, the Debtors included section 4 of the

Confirmation Order, which provides (i) Chase's Claim will be Allowed after PPP forgiveness is

determined to the extent it is not forgiven and (ii) restricts to non-bankruptcy forums the Debtors'

opportunity to challenge any PPP forgiveness determination. Section 4 of the Confirmation Order

does not adversary affect the Claim of any Creditor.

          31.     To resolve the informal objection of GFS as well as various motions filed by GFS

and to continue the supply of necessary product to the Debtors, the Debtors included section 5 of

the Confirmation Order. See DN 58 and 59. Section 5 of the Confirmation Order resolves all of

GFS 'spending motions and assumes the payment and supply agreement between GFS and Debtors

under Section 365 on modified terms. Section 5 of the Confirmation Order affects the timing of

payments to GFS, but does not affect the amount of payments made to other unsecured creditors,

or adversely affect the Claim of any Creditor.

          32.     As a result, the modifications contained in the Plan Modification and the

Confirmation Order do not adversely change the treatment of the Claim of any Creditor or the

Interest Holder. Instead, the Class IV, V, and VIII claimants' distributions are substantially

increased.

          33.     Therefore, the Debtors respectfully request that this Honorable Court (i) approve

the modifications contained in the Plan Modification and the Confirmation Order under section

1193 and Bankruptcy Rule 3019 and (ii) deem votes cast to accept or reject the Plan as cast to

accept or reject the Modified Plan.




{ 00896441.2}                                     7
               Case:20-03322-jwb         Doc #:131 Filed: 03/29/2021        Page 8 of 37




         C. The Modified Plan Should be Confirmed under Section 1191(a)and 1129(a)

         34.     Section 1191(a) provides that "[t]he court shall confirm a plan under this subchapter

only if all of the requirements of section 1129(a), other than paragraph 15 of that section, of this

title are met." 11 U.S.C. § 1191(a). The plan proponent bears the burden of proof on the section

1129(a) elements by a preponderance of the evidence. In re Waterford Hotel, Inc., 497 B.R. 225,

261 (Bankr. E.D. Mich. 2013), citing In re Trenton Ridge Investors, LLC, 461 B.R. 440, 459-463

(Bankr. S.D. Ohio 2011).

         35.     Here, the Modified Plan satisfied all of the elements of section 1129(a) and, thus,

section 1191(a) is satisfied. Importantly, no party in interest filed any objection to the Plan by the

Voting-Objection Deadline. See, generally, docket.

                 i.     Section 1129(a)(l) is satisfied

         36.      Section 1129(a)(l) requires that the Modified Plan comply with all of the applicable

sections of the Bankruptcy Code, including sections 1122 and 1123. See, generally, DN 82.

         37.          Sections 1122 and l 123(a)(l) are satisfied because the Modified Plan places the

Claims and Interests into three (3) Groups of administrative and priority claimants, seven (7)

Classes of Creditor Claims, and two (2) Classes of Interest Holders. See DN 82, Articles III and

IV. Each Group or Class contains Claims or Interests substantially similar to the other Claims or

Interests in that Class. Id.

         38.          Section 1123(a)(2) is satisfied because the Modified Plan specifies which Classes

are unimpaired under the Plan. See DN 82, § 4. 7.

         39.      Section 1123(a)(3) is satisfied because the Modified Plan specifies which Classes

are Impaired under the Plan. See DN 82, §§ 4.1-4.6, 4.8-4.9.




{00896441.2}                                         8
               Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021         Page 9 of 37




         40.     Section 1123(a)(4) is satisfied because the Modified Plan specifies the treatment of

each Claim or Interest in a particular Class or Group and treats each such Claim or Interest alike.

See DN 82, Articles III and IV.

         41.     Section 1123(a)(5) is satisfied because the Modified Plan provides an adequate

means for its implementation through the substantive consolidation of MSSH into Authentiki,

which continues to operate following confirmation, and distribution of the Reorganized Debtor's

projected disposable income over the three-year life of the Modified Plan consistent with

1191(c)(2)(A). See DN 82, Article V.

         42.      Section 1123(a)(6) is inapplicable to the Modified Plan because Debtors are not

issuing new equity to any Person under the Modified Plan. Rather, the Plan and Modified Plan

contemplate that the Interests in Authentiki are not Impaired under the Plan and its organizational

documents will continue to govern the Reorganized Debtor after the Effective Date. See DN 82,

§§ 3.7, 5.1.

         43.     Section 1123(a)(7) is satisfied because the Modified Plan contains only provisions

consistent with the interests of Creditors and Interest Holders (as permitted under the Bankruptcy

Code) and with public policy with respect to the continuation of Mark A. Sellers, III as the

Reorganized Debtor's manager.

         44.     Section 1123(a)(8) is inapplicable to the Subchapter V Cases by virtue of section

1181(a).

                 ii.    Section 1129(a)(2) is satisfied

         45.     Section 1129(a)(2) requires that the Debtors comply with the applicable provisions

of Title 11. "The principal purpose of section l 129(a)(2) of the Bankruptcy Code is to assure that

the plan proponents have complied with the disclosure requirements of section 1125 of the



{00896441.2}                                      9
               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021         Page 10 of 37




Bankruptcy Code". Inre Trans World Airlines, 185 B.R. 302, 313 (Bankr. E.D. Mo. 1995), quoted

by In re City of Detroit, 524 B.R. 147, 251 (Bankr. E.D. MI 2014) (citing cases). Because the

Court did not require the Debtor's to prepare a disclosure statement, the requirement of section

l 129(a)(2) should be deemed satisfied or inapplicable.

                  iii.   Section 1129(a)(3) is satisfied

         46.      Section 1129(a)(3) requires that the Modified Plan has been proposed in good faith

and not by any means forbidden by law. "[Good faith] is generally interpreted to mean that there

exists a reasonable likelihood that the plan will achieve a result consistent with the objectives and

purposes of the Bankruptcy Code." In re Waterford Hotel, Inc., 497 B.R. at 266, quoting In re

Trenton Ridge Investors, LLC, 461 B.R. at 468. See also Hanson v. First Bank, 828 F.2d 1310,

1315 (8th Cir. 1987). There are two primary purposes to Chapter 11: (1) preservation of businesses

as going concerns and (2) maximizing the assets recoverable to satisfy unsecured claims. In re

Waterford Hotel, Inc., 497 B.R. at 266 (citing cases). Moreover, courts have found independent

evidence of good faith where the plan was negotiated with parties-in-interest and where the

creditors voted to approve the plan. In re Noble Int'l, Ltd., 2009 Bankr. LEXIS 5146, *16-*17

(Bankr, E.D. Mich. Nov. 30, 2009); In re Movie Gallery, Inc., 2010 Bankr. LEXIS 5778, *30

(Bankr. E.D. Va. October 29, 2010).

         47.      Here, the Debtors negotiated the Modified Plan with the Creditor constituents, and

all Classes of Claims and Interests overwhelmingly voted in favor of the Plan. See DN 129.

Moreover, the Modified Plan served to preserve and maximize value for the bankruptcy estates,

reorganize and rehabilitate the Debtors saving a local restaurant and its 52 jobs during the COVID-

19 pandemic, and provide for a meaningful distribution to the unsecured creditors. See Exhibit

B.



{00896441.2}                                      10
                Case:20-03322-jwb       Doc #:131 Filed: 03/29/2021          Page 11 of 37




                   iv.    Section 1129(a)(4) is satisfied

          48.      Section 1129(a)(4) requires that any payment made or to be made pursuant to the

Modified Plan or in connection with the Subchapter V Cases be approved by this Court as

reasonable. The Plan provides for the payments of Administrative Claims through Group I,

including Professionals, to the extent allowed by this Court (including consideration of section 330

with respect to Professionals). See DN 82, § 3.1.

                   v.     Section 1129(a)(5) is satisfied

          49.       Section 1129(a)(5) requires the disclosure of the identity and affiliations of those

individuals proposed to serve pursuant to the Modified Plan after confirmation. Section 5 .1 of the

Plan specifies that the Reorganized Debtor will continue to be governed under and in accordance

with its articles of organization and operating agreement, which specify that Mark A. Sellers, III

is the managing member; and Mr. Sellers signed the Plan as Authentiki's managing member. See

DN 82, § 5.1. Therefore, section l 129(a)(5) is satisfied.

                   vi.     Section 1129(a)(6) is satisfied

          50.       Section 1129(a)(6) is satisfied because no governmental regulatory commission

approval is necessary in the Subchapter V Cases.

                   vii.    Section 1129(a)(7) is satisfied

          51.       Section 1129(a)(7)(A) is satisfied because each of Class I through Class IX have

accepted the Plan meeting the requirement of section 1129(a)(7)(A)(i). See DN 129.

          52.      Section 1129(a)(7)(B) is not applicable because no party has elected treatment

under section 111 l(b).




{ 00896441.2}                                       11
               Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021           Page 12 of 37




                  viii.   Section 1129(a)(8) is satisfied

         53.      Section 1129(a)(8) is satisfied because all Classes of Claims and Interests voted to

accept the Plan. See DN 129.

                  ix.     Section 1129(a)(9) is satisfied

         54.      Section 1129(a)(9)(A) is satisfied because (i) section 3.1 of the Plan provides for

the required payments to section 507(a)(2) claimants and (ii) there are no section 507(a)(3)

claimants in the Subchapter V Cases. See DN 82, § 3 .1.

         55.      Section 1129(a)(9)(B) is satisfied because priority claims, if any, will be paid in

accordance with section 1129(a)(9)(B) under section 3.3 of the Plan.

         56.      Section 1129(a)(9)(C) of is satisfied because priority tax claims are paid in

accordance with Section 1129(a)(9)(C)'s requirements under section 3.2 of the Plan. See DN 82,

§ 3.2.

         57.      Section 1129(a)(9)(D) is inapplicable because there are no secured tax Claims in

the Subchapter V Cases.

         58.      As a result of the forgoing, the Plan satisfies section 1129(a)(9).

                  x.      Section 1129(a)(10) is satisfied

         59.      Section 1129(a)(10) is satisfied because all Classes of Creditors and Interest

Holders that are Impaired under the Plan have accepted the Plan or Modified Plan. See DN 82,

Article III. See also DN 129.

                  xi.     Section 1129(a)(ll) is satisfied

         60.       Section 1129(a)(l 1) sets forth the "feasibility" requirement: "Confirmation of the

plan is not likely to be followed by the liquidation, or the need for further financial reorganization,

of the debtor or any successor to the debtor under the plan, unless such liquidation or



{00896441.2}                                        12
               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021          Page 13 of 37




reorganization is proposed in the plan." 11 U.S.C. § 1129(a)(ll ). To be feasible, a plan must offer

"a reasonable prospect of success and is workable." In re Eastland Partners Ltd. Partnership, 149

B.R. 105, 108 (Bankr. E.D. Mich. 1992), quoting In re Monnier Brothers, 755 F.2d 1336, 1341

(8th Cir. 1985). The plan does not need to guarantee success, but must present reasonable

assurance of success." Gen. Elec. Creditr Equities, Inc. v. Brice Rd. Devs., L.L.C. (In re Brice Rd.

Devs., L.L.C.), 392 B.R. 274, 283 (6th Cir BAP 2008), quoting In re Made in Detroit, Inc., 299

B.R. 170, 176 (Bankr. E.D. Mich. 2003) (citing Kane v. Johns-Manville Corp., 843 F.2d 636, 649

(2d Cir. 1988)), aff'd 414 F.3d 576 (6th Cir. 2005). "Importantly, '[t]he Code does not require the

debtor to prove that success is inevitable, and a relatively low threshold of proof will satisfy §

1129(a)( 11) so long as adequate evidence supports a finding of feasibility."' Gen. Elec. Creditr

Equities, Inc. v. Brice Rd. Devs., L.L.C. (In re Brice Rd. Devs., L.L.C.), 392 B.R. at 283, quoting

7 COLLIER ON BANKRUPTCY P. 1129.03[1 l] (15th ed. Rev. 2006) (quoting Computer Task Group,

Inc. v. Brotby (Inre Brotby), 303 B.R. 177, 191(BAP9th Cir. 2003)). The debtor bears the burden

of proof by a preponderance of the evidence that the plan is feasible. In re Made in Detroit. Inc.,

299 B.R. at 176.

         61.      Where the Plan contemplates funding from operating revenues, its past and present

financial records are probative of feasibility. Id. (citing cases). However, speculative, conjectural,

or unrealistic predictions cannot be used to predict financial progress. In re Trevarrow Lanes, 183

B.R. 475, 482 (Bankr. E.D. Mich. 1995) (finding bowling alley's plan not feasible where there

was a disconnect between past financial performance and plan projections coupled with debtor's

historical inability to accurate project income); In re Made in Detroit, Inc., 299 B.R. 170 (Bankr.

E.D. Mich. 2003) ("Plan cannot be based on 'visionary promises;" it must be doable.").




{00896441.2}                                     13
               Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021           Page 14 of 37




         62.      Here, the Debtor proposes to establish feasibility through the credible testimony of

the Debtor's financial advisor and its managing member.              Declarations of Charles "Chip"

Hoebeke, the Debtor's financial advisor, and Mark A. Sellers, III, the Debtor's managing member,

are attached as Exhibit A and B to this Brief (collectively, the "Declarations") and incorporated

herein by reference. The Declarations show that the Debtors' plan projections are a reliable and

accurate prediction of the Reorganized Debtor's operating future and there will be sufficient

operating income to support the Plan payments. Based on the Declarations, section 1129(a)(l 1)

is satisfied because there is a reasonable assurance of success of the Debtors' Modified Plan.

                  xii.    Section 1129(a)(12) is satisfied

         63.       Section 1129(a)(12) is satisfied because 28 U.S.C. 1930(a)(2)(A) specifically

exempts Subchapter V debtors from paying any UST fees:

         [subject to an inapplicable exception,] "in addition to the filing fee paid to the clerk,
         a quarterly fee shall be paid to the United States Trustee, for deposit in the Treasury,
         in each case under Chapter 11 of Title 11, other than under subchapter v .... "

28 U.S.C. 1930(a)(2)(A). Notwithstanding the exemption, section 12.7 of the Plan provides for

the payment of fees under 28 U.S.C. 1930, if any. See DN 82, at§ 12.7. Thus, section 1129(a)(12)

is satisfied.

                  xiii.   Section 1129(a)(13) is inapplicable

         64.       Section 1129(a)(13) is not applicable in the Subchapter V Cases because the

Debtors are not required to pay any "retiree benefits" as defined in section 1114.

                  xiv.    Section 1129(a)(14) is inapplicable

         65.      Section 1129(a)(14) is not applicable because the Debtors are not required to pay

any domestic support obligations (as defined in section 101(51A) of the Bankruptcy Code).




{00896441.2}                                        14
               Case:20-03322-jwb       Doc #:131 Filed: 03/29/2021         Page 15 of 37




                  xv.    Section 1129(a)(15) is inapplicable

         66.      Section l 129(a)(15) is not applicable to the Subchapter V Cases by virtue of section

1181(a).

                  xvi.   Section 1129(a)(16) is inapplicable

         67.      Section 1129(a)(16) is not applicable here because the contemplated transfers are

not property of a nonprofit entity. Notwithstanding the forgoing, transfers provided for under the

Modified Plan shall be made in accordance with applicable non-bankruptcy law.



                                              Conclusion

         68.      The Court should enter an order confirming the Modified Plan because section

1191(a) is satisfied because all of the subsections of section 1129(a) are satisfied.

         WHEREFORE, the Debtors respectfully request this Honorable Court enter an order

substantially in the form of the Conformation Order (i) determining the modifications contained

in the Plan Modification and Confirmation Order do not adversely change the treatment of any

class, and ballots cast to accept or reject the Plan shall be deemed cast to accept or reject the

Modified Plan pursuant to Fed. R. Bankr. P. 3019(a); and (ii) confirming the Modified Plan under

section l 129(b).

                                       [Signature Block Follows]




{00896441.2}                                       15
               Case:20-03322-jwb   Doc #:131 Filed: 03/29/2021           Page 16 of 37




                                           Respectfully submitted,

                                           SCHAFER AND WEINER, PLLC

                                           Is I John J. Stockdale, Jr.
                                           JOSEPH K. GREKIN (P52165)
                                           JOHN J. STOCKDALE, JR. (P71561)
                                           Counsel to the Debtors
                                           40950 Woodward Avenue, Suite 100
                                           Bloomfield Hills, MI 48304
                                           (248) 540-3340
                                           j stockdale@schaferandweiner.com

Dated: March 29, 2021




{00896441.2}                                 16
Case:20-03322-jwb   Doc #:131 Filed: 03/29/2021   Page 17 of 37
               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021        Page 18 of 37

                                                                                   EXHIBIT~
                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

InRe:                                                 Case No. 20-03322

                                                      Chapter 11 (Subchapter V)
AUTHENTIKI, LLC, et al. 1                             Jointly Administered

                  Debtors.                            Honorable James W. Boyd


         DECLARATION OF CHARLES (CHIP) HOEBEKE IN SUPPORT OF
    CONFIRMATION OF MODIFIED SUBCHAPTER V PLAN OF REORGANIZATION


         In support of confirmation of the above-captioned Debtors' Subchapter V Plan of

Reorganization [DN 82] (the "Plan)2 as modified by Modification to Debtors' Subchapter V Plan

of Reorganization [DN 106] (the "Plan Modification"), the Plan Supplement [DN 107], and the

proposed Confirmation Order (filed contemporaneously herewith) 3, I, Charles (Chip) Hoebeke,

declare as follows:

          1.      I am a certified public accountant, certified restructuring & insolvency advisor,

and fellow of INSOL International.

         2.       I have been with Rehmann for 22 years, and I am currently the director of its

turnaround, restructuring, and insolvency practice.

         3.       A copy of my curriculum vitae is attached as Exhibit 1 and is incorporated herein

by reference.

         4.       Rehmann has been retained as the financial advisor to the Debtors in the

Subchapter V Cases.

1
    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.
2
  Except as otherwise noted herein to the contrary, all capitalized terms have the meanings
ascribed to them in the Plan or Modified Plan (defined herein).
3
    The Plan, Plan Modification, and Plan Supplement are collectively the "Modified Plan".
{00896518.1}                                      1
               Case:20-03322-jwb      Doc #:131 Filed: 03/29/2021         Page 19 of 37




         5.       Prior to and since the Petition Date, I have reviewed and analyzed the Debtors'

financial operations and the monthly operating reports filed by the Debtors in the Subchapter V

Cases.

         6.       I consulted with the Debtors' management regarding the Debtors' business

operations and financial results.

         7.       I assisted the Debtors with the negotiation, preparation, and structure of the Plan

and Modified Plan.

         8.       I have reviewed the Plan, Modified Plan, and Confirmation Order.

         9.       Together with Mark A. Sellers, III, the Debtors' manager and managing member,

I prepared the plan projections attached to the Plan and Modified Plan. A copy of the projections

are attached as Exhibit 2 and incorporated herein by reference. The plan projections were based

on Debtors' operating history including, without limitation, during the brief reopening of

restaurants in Michigan to fifty percent (50%) capacity during late 2020 as well as my

experience and the experience of Mr. Sellers. I believe that it is likely that the Debtors will

achieve the performance estimated by the plan projections.

                           [Remainder of this page intentionally left blank]




{00896518.1}
                                                   2
               Case:20-03322-jwb       Doc #:131 Filed: 03/29/2021          Page 20 of 37




         10.      Based on the plan projections and the terms of the Modified Plan, if confirmed,

the Debtor's business will (1) continue as a going concern employing approximately 52 people in

the Grand Rapids area and (2) provide an estimated return of approximately 52% on the

Unsecured Claims.

         11.      I believe this Court should approve the Modified Plan because it is in the best

interests of the estate and all of its creditors.

         12.      Declarant says nothing further.

         Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, that the above statements

are true and correct.


                                                    _f_§L Charles Hoebeke
                                                    Charles Hoebeke, Declarant

Dated: March 26, 2021




{00896518.l}
                                                       3
               Case:20-03322-jwb   Doc #:131 Filed: 03/29/2021   Page 21 of 37




                          EXHIBIT 1




{00563686.1}
         Case:20-03322-jwb           Doc #:131 Filed: 03/29/2021             Page 22 of 37




                Cht:...rfes (Chip) Hoe6eke
                CPA, CIR.A, FeUow INSOL lr.ierrit:..it'ont:..f
                               Ot'redor of ConstAlit'nj
                                         Oiredor of
    T tArnA.rOtAnd, R.esirtAeitAri"'j, A.nd lnsolvene'f PrA.eit'ee

                                                                 Contact Information
                                                                 Phone: 616.975.2830
                                                                 Cell: 616.308.2821
                                                                 Email: chip.hoebeke@rehmann.com

                                                                 Areas of Service
                                                                 Receivership
                                                                 Chief Restructuring Officer
                                                                 Turnaround
                                                                 Insolvency Consulting
                                                                 Litigation Support
                                                                 Debt Restructuring
                                                                 Asset Tracing


Professional Experience
Chip has been with Rehmann for more than twenty two years. His industry experience includes
businesses in the healthcare, oil/gas, service, construction and manufacturing industries.

Chip heads up the Consulting Division for the firm. He is responsible for the Business Valuation,
Litigation Support, Mergers & Acquisitions, and Corporate Investigation Service lines.

He is also the leader of the firm's turnaround and restructuring practice. Chip strives to find creative
solutions to problems, whether dealing with complex international issues or local. domestic
challenges. Chip has served as a Court Appointed Receiver, a Chief Restructuring Officer, and
worked in many out of court settings. He has experience taking over businesses and operating them
until sale and in projects involving orderly wind-downs or liquidation. Chip has been appointed as a
fiduciary in International, Federal, and State proceedings. He also frequently testifies in a variety of
matters.

Chip is a Board Member for the National Association of Federal Equity Receivers. He also heads up
the International committee and is a member of the Conference and Judicial Outreach committees.
As part of the NAFER International committee, he has been chaired the organization's Offshore
Conferences in the Cayman Islands for 2017 and 2018.




                                                                        ~f\.ehmann
.......................~~~~·~J~~~~·~~~~~J~-~7~~·~~,~~·.....................
         Case:20-03322-jwb            Doc #:131 Filed: 03/29/2021          Page 23 of 37




Rehmann is a part of an international professional firm association called Nexia. Chip is a member of
that organization's Turnaround, Restructuring and Insolvency special interest group which focuses
on supporting member firms on a worldwide basis. This organization includes member firms from
various members of the European Union, the Caribbean, and the Pacific Rim.

Chip also is a Fellow of INSOL International. INSOL is the leading international insolvency body
and accepts 20 candidates for Fellowship annually. After completing the required coursework,
including becoming familiar with insolvency law and financial practices in every major national
insolvency jurisdiction, and passing the required examinations, INSOL names success candidates
Fellows. Chip completed his Fellowship course and was accepted into Fellowship in 2018.

Chip has been recognized for his work as a Federal Equity Receiver by Judge Bell in the Federal
Western District Court in Michigan. Additionally, Rehmann is pre-qualified by the State of Michigan
to serve as a Certified Restructuring and Transformation Services firm.

Education and Ongoing Academic Experience
Chip is a graduate of Aquinas College with a Bachelor of Science degree with dual majors in
Accounting and Business Administration.

Chip is currently a member of the Aquinas College Accounting Department Advisory Committee and
previously served as Adjunct Faculty at Aquinas College teaching Auditing and Cost Accounting for
several years.

Professional Organizations
Turnaround Management Association
Association of Insolvency and Restructuring Advisors
Michigan Association of Certified Public Accountants
Nexia Turnaround, Restructuring, and Insolvency Special Interest Group
National Association of Federal Equity Receivers
INSOL International

Selection of Court Appointments
United States District Court for the Western District of Michigan
       Case No. 14:-cv-00782-RJJ
        Pension Benefit Guarantee Corporation v. Evans Tempcon, Inc.
        Receivership Appointment April 25, 2015

United States Bankruptcy Court for the Northern District of Texas
       Case No. 17-40120-rfnll
       Arabella Exploration, LLC Debtor
        Chief Restructuring Officer Appointment January 24, 2017

State of Michigan in the 3th Circuit Court for the County of Ionia
        Case No. 12-H29551-ck
        First Financial Bank v. Gary P Hutnik DDS
        Receivership Appointment November 30, 2012




                                                                       ~(\ehmann
         Case:20-03322-jwb           Doc #:131 Filed: 03/29/2021          Page 24 of 37




State of Michigan in the Circuit Court for the County of Bay
        Case No. 11-3534-ch
        Independent Bank v. Vanpoppelen Brothers, Inc.
        Receivership Appointment September 6, 2011

State of Michigan in the 13th Circuit Court for the County of Leelanau
        Case No. 14-9214-ck
        First Financial Bank v. Bingham Partners, Inc.
        Receivership Appointment December 19th, 2014




                                                                         ~f\.ehmann
               Case:20-03322-jwb   Doc #:131 Filed: 03/29/2021   Page 25 of 37




                          EXHIBIT 2




{00563686.1}
                                       Case:20-03322-jwb                      Doc #:131 Filed: 03/29/2021                        Page 26 of 37
                                           Case:20-03322-jwb                   Doc #:106 Filed: 03/12/2021                       Page 7 of 9




 A-
 CuloF!vwPnj.m...

                                                                                                                                                     May 20Z2 lhru May2023 Noles
                            21-May     21-Jun    21-Jul    21-Aug    21-Sep    21-0cl.   21-Nov    21-Dec    Z2-Jan    22-Feb    22-Mar    22-Apr     April 2023 lhru May 2024

 Cull R<ctip1S (lk\....Kj


            Food            $159,274 $142,254 $143,351 $179,269 $143,480 $143,537 $179,502 $143,666 $179,664 $143,796 $143,853 $143,911              $ 1,876,069 $ 1,958,599
            p;zza             39,819   35,563   35,838   44,817   35,870   35,884   44,876   35,917   44,916   35,949   35,963   35,978                  469,022     489,650
            Liquor           136,976  122,338  123,282  154,171  123,393  123,442  154,372  123,553  154,511  123,664  123,714  123,763                1,613,437   1,684,395
            !lnll.Bcor         4,778    4,268    4,301    5,378    4,304    4,306    5,385    4,310    5,390    4,314    4,316    4,317                   56,283      58,758
            w-. ..             3,185    2,845    2,867    3,585    2,870    2,871    3,590    2.873    3,593    2,876    2,877    2,878                   37,522      39,172
            llcbil            14,335   12,803   12.902   16,134   12.913   12,918   16,155.  12,930   16,170   12,942   12,947   12,952                  168.848     176,274

         GROSS ll==ipls      358,367   320,071   3Z2,539   403,355   322,830   322,959   403,880   323,250   404,244   323,541   323,670   323,800     4,221,201   4,406,848

 Em.,io,.c l'..!a (Sll&A)

          Duanmis~)            3,584     3,201     3,225     4,034     3,228     3,230     4,039     3,232     4,042     3,235     3,237     3,238       42,212       44,068
         Em~Mcols              3,584     3,201   . 3,225     4,034     3,228     3,230     4,039     3,232     4,042     3,235     3,237     3,238       42,212       44,068
         Employee T..m;.g        896       800       806     1,008       807       807     1,010      808      1,011      809        809      809        10,553       11,011

         Tola! Pab (SR4A)      8,063     7,202     7,257     9,075     7,264     7,267     9,087     7,273     9,095     7,280     7,283     7,285        94,977      99,154

         NET CASH~           350,303   312,869   315,282   394,280   315,566   315,692   394,793   315,976   395,148   316,261   316,387   316,514     4,126,224   4,307,694

 hrdwa Goods Seid (COGS)

            Food              46,189    41,254    41,572    51,988    41,609    41,626    52,056    41,663    52,103    41,701    41,717    41,734      544,066      567,994
            Liquor            34,244    30,585    30,820    38,543    30,848    30,861    38,593    30,888    38,628    30,916    30,928    30,941      403,359      421,099
            !lnll.Bca-         1,195     1,067     1,075     1,345     1,076     1,077     1,346     1,077     1,347     1,078     1,079     1,079       14,071       14,689
            w-. ..               796       711       717       896       717       718       898       718       898       719       719       720        9,380        9,793
            II.ail             5,017     4,481     4,516     5,647     4,520     4,521     5,654     4,525     5,659     4,530     4,531     4,533       59,097       61696

          TOTAL               87,441    78,097    78,700    98,419    78,770    78,802    98,547    78,873    98,635    78,944    78,S75    79,007     1,029,973   1,075,271

 GROSS J'ROFIT               262,662   234,772   236,583   295,861   236,796   236,890   296,246   237,104   296,513   237,317   237.412   237,507     3,096,251   3.232,423




                                                                                                                                                                                   rn
                                                                                                                                                                                   x
                                                                                                                                                                                   :c
                                                                                                                                                                                   -
                                                                                                                                                                                   -
                                                                                                                                                                                   OJ
                                                                                                                                                                                   -I
                                                                                                                                                                                   l)D

------~---~~~~~~~~~~~~~~~~~~~~~~~~~~~~--~~~~~~~
                                                  Case:20-03322-jwb                        Doc #:131 Filed: 03/29/2021                        Page 27 of 37
                                                      Case:20-03322-jwb                     Doc #:106 Filed: 03/12/2021                       Page 8 of 9



Opaml£~


   hyiall&Bcnclits-llomlyStoll"        70,000      75,000    80,000    124,000   88,000      88,000    88,000    88,000   138,000    94,000    94,000    94,000   1,326,000   1,431,000

   AI7f                                   542        542        542        542      542        542       542        542     1,625     2,167     2,167     2,167     28,167      29,250
   Eqaipmcot 11-1                         817        654        654        817      654        654       817        654       817       654       654       654      8,500       8,827
   '"Mdainc                               769        615        615        769      615        615       769        615       769       615       615       615      8,000       8,308
   ~                                    3,462      2,769      2,769      3,462    2,769      2,769     3,462      2,769     3,462     2,769     2,769     2,769     36,000      37,385
   Rcp.u. & Moml=micc {ll&M)            3,846      3,on       3,on "     3,846    3,077      3,077     3,846      3,on      3,846     3,on      3,on      3,on      40,000      41,538
   Oamde ClomW>& SaWzs                  4,327      3,462      3,462      4,327    3,462      3,462     4,327      3.462     4,327     3,462     3,462     3,462     45,000      46,731
   Payroll Scmco                          324        324        324        486      324        324       324        324       486       324       324       324      4,212       4,536
   PostCoobol                             240        192        192        240      192        192       240        192       240       192       192       192      2,500       2,596
   Rcfrigcr.,;oo &   Oven-              1,442      1,154      1,154      1,442    1,154      1,154     1,442      1,154     1,442     1.154     1,154     1,154     15,000      15,577
   ll&MSupplict                           433        346       346         433      346        346       433       346        433      346       346       346       4,500       4,673
   w-                                   1,154        923       923       1,154      923        923     1,154       923      1,154      923       923       923      12,000      12,462

   Ol6co Sapplict                         240        192       192         240      192        192        240      192        240      192       192       192       2,500       2,596
   hpaGoods                               240        192       192         240      192        192        240      192        240      192       192       192       2,500       2,596
   1-                                      20         16        16          20       16         16         20       16         20       16        16        16         210         218
   PrimiD&                              1,154        923       923       1,154      923        923      1,154      923      1,154      923       923       923      12,000      12,462
   Campatcr&lntemot                       292        292       292         292      292        292        292      292

   CllShsbanlovor                         202
                                             -
                                                     162
                                                        -        -
                                                               162
                                                                             -
                                                                           202      162
                                                                                       -
                                                                                               162
                                                                                                  -
                                                                                                         202
                                                                                                            -         -
                                                                                                                    162       202      162        162       162      2,100       2,181
   Credit c..dF=s                       4,750      3,800      3,800      4,750    3,800      3,800     4,750      3,800     4,750    3,800      3,800     3,800     49,400      51,300
   Dues & Subsa:iptiaas                   337        270        270        337      270        270       337        270       337      270        270       270      3,507       3,642
   Bmiacss I.icaucs/PcmUu                 505        404       404        505       404        404       505       404        505      404       404        404      5,250       5,452

   Ad........                           2,019       1,615     1,615      2,019     1,615      1,615     2,019     1,615     2,019     1,615     1,615     1,615     21,000      21,808
   Camdbutioas
   Employcc Rolmioas                      5n
                                             -
                                                     462
                                                        -        -
                                                               462        5n
                                                                             -        -
                                                                                    462        462
                                                                                                  -
                                                                                                         sn
                                                                                                           -       462
                                                                                                                      -
                                                                                                                             577
                                                                                                                                -
                                                                                                                                       462
                                                                                                                                          -        -
                                                                                                                                                 462
                                                                                                                                                             -
                                                                                                                                                           462
                                                                                                                                                                         -
                                                                                                                                                                     6,000       6,231
                                                                                                                                                                                      -
   PR                                     606        485       485        606       485        485       606       485       606       485       485       485       6,300       6,542

   s...n-                               1,010         808       808      1,010       808        808     1,010       808     1,010      808       808        808     10,500      10,904
   R=mnmt Supplies                        962         769       769        962       769        769       962       769       962       769       769       769     10,000      10,385
   Kio:hca Sapplict                       962         769       769        962       769        769       962       769       962       769       769       769     10,000      10,385
   ~                                    2,885       2,308     2,308      2,885     2,308      2,308     2,885     2,308     2,885     2,308     2,308     2,308     30,000      31,154

   l'llCmc                                300        .300       300        300       300        300      300        300      300        300       300       300      3,900       4,200
   Elcctrio                             3,750       3,750     3,750      3,750     3,750      3,750     3,750     3,750     3,750     3,750     3,750     3,750     48,750      52,500
   Gos                                  1,417       1,417     1,417      1,417     1,417      1,417     1,417     1,417     1,417     1,417     1,417     1,417     18,417      19,833
   w-                                     375         375       375        375       375        375       375       375       375       375       375       375      4,875       5250

   Total Cash Poid :Opcntiaa :E:ipcmos_ 109,957   108,366   113,366    164,119   121,366    121,366   127,957   121.366   178,911   128,699   128,699   128,699   1,777,087   1,902,520
                                                                 Case:20-03322-jwb                                       Doc #:131 Filed: 03/29/2021                                                     Page 28 of 37
                                                                      Case:20-03322-jwb                                     Doc #:106 Filed: 03/12/2021                                                  Page 9 of 9



0....- l'l<L C..• Dis........,.,.

         LcplFca                                   3,333          3,333           3,333          3,333          3,333           3,333          3,333           3,333          3,333           3,333          3,333          3,333                               43,333      26,667
         c:orpa-s-..                              36,000         24,000          24,000         24,000         30,000          30,000         45,000          30,000         30,000          30,000         30,000         30,000                              390,000     390,000
         l=nnDco (Liq/Gm)                          8,333          8,333           8,333          8,333          8,333           8,333          8,333           8,333          8,333           8,333          8,333          8,333                              108,333     116,667
         Pmpcnyr-.-..
         J.mhymads                                22,216
                                                          -      14,216
                                                                         -       32,989
                                                                                        -       50,000
                                                                                                32,989         32,989
                                                                                                                       -
                                                                                                                               32,989
                                                                                                                                       -      32,989
                                                                                                                                                      -
                                                                                                                                                              32,989
                                                                                                                                                                       -     32,989
                                                                                                                                                                                     -
                                                                                                                                                                                            32,989
                                                                                                                                                                                                    -       32,989
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                           32,989
                                                                                                                                                                                                                                   -                            53,000
                                                                                                                                                                                                                                                               373,675
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                           375,298
                                                                                                                                                                                                                                                                                      4

         Tm: adlDumcial odvDoly f"a:s              4,000          4,000           4,000          4,000          4,000           4,000          4,000           4,000          4,000          4,000           4,000          4,000                               40,000      39,000    2
         Em-.UMFaml                                1,000          1,000           1,000          1,000          1,000           1,000          1.000           1,000          1,000          1,000           1.obo          1,000                               13,000      14,000

                                                  74,883         54,883          73,656        123,656         79,656          79,656         94,656          79.656         79,656          79,656         79,656         79,656                          1,021,342       961,631


Balaa: Sha Cd AdiTity

         Capila1 l=o Prlm;ipol Paymi:ms            7,000           7,000          7,000           7,000          7,000           7,000          7,000          7,000           7,000          7,000          7,000           7,000                              91,000      91,000
         Gi'S 503b9 claim                          6,697
         Di>apo;d GFS PACA claim                   6,695
         CBVT""""fa:s                             20,000                 -
                                                                         --
                                                                                        -               -
                                                                                                        --           --                -            --                 -             -              -             --                                                 -           -    3

                                                                                                                                     --                            --              - 3,802--                                     --
         Piopony .....                            45,000                                -                                                                                            -                                                                                           -    3
         - . i l'lopcrly .....
         Wolwriao
                                                  15,000
                                                          -        3,802          3,802
                                                                                         -        7,604          3,802
                                                                                                                      -          3,802
                                                                                                                                                    -
                                                                                                                                                7,604          3,802           7,604                          7,604
                                                                                                                                                                                                                   -         3,802
                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                64,634
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                            15,208
         Lcvii.ioa
         EIDL
                                                    5,000
                                                      731
                                                                   5,000
                                                                     731
                                                                                 25,000
                                                                                    731
                                                                                                  5,000
                                                                                                    731
                                                                                                                 5,000
                                                                                                                   731
                                                                                                                               35,000
                                                                                                                                  731
                                                                                                                                                5,000
                                                                                                                                                  731
                                                                                                                                                               5,000
                                                                                                                                                                 731
                                                                                                                                                                               5,000
                                                                                                                                                                               1,462.
                                                                                                                                                                                              5,000
                                                                                                                                                                                                731
                                                                                                                                                                                                             5,000
                                                                                                                                                                                                               731
                                                                                                                                                                                                                           20,000
                                                                                                                                                                                                                              731
                                                                                                                                                                                                                                                                25,000
                                                                                                                                                                                                                                                                 9,503
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                             9,503
         PaymmtlOmzsccmcd--
         Capilol ADct Pmchmos
                                                          --             --             -
                                                                                        -               --             --              -
                                                                                                                                       -              --               -
                                                                                                                                                                       -
                                                                                                                                                                                     -
                                                                                                                                                                                     -
                                                                                                                                                                                                    -
                                                                                                                                                                                                    -
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                   --                          154,903
                                                                                                                                                                                                                                                                50,000
                                                                                                                                                                                                                                                                           309,806
                                                                                                                                                                                                                                                                            25,000

                                                 106,123         16,533          36,533         20,335          16,533         46,533         20,335          16,533         21,066          16,533         20,335         31,533                              395,040     450,517

NET CA.SB J!LOW                                  {28,101)        54,991          13,028        {12,249)         19,241        {10,664)        53,298          19,549         16,880          12,429           8,722         (2,381)                            {97,218}    [82,245)

BEGINNING CA.SB BALANCE                          125,000         96,899        151,889         164,918        152,669         171,910        161,246        214,544         234,093        250,973        263,403         272,125                              269,744     172,526

ENDING CA.SB BALANCE                           $ 96,899 $151,889 $164.918                    $152,669 $171,910 $161.246 $214,544 $234,093 $250,973 $263.403 $272.125 $269,744                                                                          $       172,526 $    90,281

.....
Nooe I. Paymmlo10 ...........i cmli10n me due ia duce iDStallmcazs. lhofim is dllO .Jum: 2022, dic .......S luoo 2023, ad lhc lhinl ia lDDo 2024. As 1lcsc schodulcs nm oaly duu Moy 2024. dic lhinl poymcm is iachukd widi lhc-...1 IOlol ,.. 1hc idzcdnlc.
Nooe 2 Tm: ad fimmicohdYismyfa:s iocladc bod. lhoso iocmsod during lb:coso iaoddmaa IOoqllli>& 1m: wal: ad 6uncial CODIUllingpost caa6mudiOL
Nooo3 ThcJl"'PCd)'-.ad_.pR>pctty....,.iodndod iD lhcllalmK:cshcct..U.itys=iDa--postducamoualStUtmustbc:broasbt=-uorlhc afrcclivcUlo.
Nole 4 Thcooprapcny Im: oblipliaas- lhc ~ lidmc oblip6oas 10 be p.ui osthoy como due.




                     ---------··- -- ·------ ·----------------------·····------··---·- -·                                                          ---·-·--·--·- -·.
Case:20-03322-jwb   Doc #:131 Filed: 03/29/2021   Page 29 of 37
               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021        Page 30 of 37


                                                                               EXHIBIT .b
                             UNITED STATES BANKRUPTCY COURT
                                                                                             -
                              WESTERN DISTRICT OF MICHIGAN

In Re:                                                Case No. 20-03322

                                                      Chapter 11 (Subchapter V)
                              1
AUTHENTIKI, LLC, et al.                               Jointly Administered

                  Debtors.                            Honorable James W. Boyd


     DECLARATION OF MARK A. SELLERS, III IN SUPPORT OF CONFIRMATION
          OF MODIFIED SUBCHAPTER V PLAN OF REORGANIZATION


         In support of confirmation of the above-captioned debtors' Subchapter V Plan of

Reorganization [DN 82] (the "Plan)2 as modified by Modification to Debtors' Subchapter V Plan

of Reorganization [DN 106] (the "Plan Modification"), the Plan Supplement [DN 107] 3, and the

proposed confirmation order (the "Confirmation Order") (filed contemporaneously herewith), I,

Mark A. Sellers, III, declare as follows:

          1.      I am the manager of Authentiki, LLC ("Authentiki"), a Michigan limited liability

company with its principal place of business at 58 Ionia Avenue SW, Grand Rapids, Michigan

48503 (the "Restaurant Location").

         2.       I own 45.93% of Authentiki's outstanding membership interests.

         3.       Authentiki was established in July 2018 to own and operate tiki-themed

restaurants through wholly owned subsidiaries. To date, Authentiki has only established one

subsidiary that operates one restaurant.



1
    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.
2
  Except as otherwise noted herein to the contrary, all capitalized terms have the meanings
ascribed to them in the Plan, Plan Modification, or Confirmation Order, as the case may be.
3
    The Plan, Plan Modification, and Plan Supplement are collectively the "Modified Plan".
{00896511.3}                                      1
               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021           Page 31 of 37




         4.       Authentiki owns 100% of the outstanding member units of MSSH, LLC d/b/a

Max's South Seas Hideaway ("MSSH"), which was formed in April 2019 and operates a tiki-

themed restaurant, Max's South Seas Hideaway, (the "Restaurant") in Grand Rapids, Michigan.

         5.       Authentiki and MSSH (collectively, the "Debtors" and each a "Debtor") filed for

bankruptcy protection under Subchapter V of Chapter 11 of the United States Code (the

"Bankruptcy Code") on October 29, 2020 (the "Petition Date").

         6.       The Debtors' filed the Plan on January 28, 2021 and filed their Plan Supplement

and Plan Modification on March 12, 2021. See DN 82, 106, 107.

         7.       I authorized Schafer and Weiner, PLLC ("S&W") and Rehmann to negotiate with

the other parties-in-interest and prepare the Plan and Modified Plan in order to (i) preserve the

Debtors' business as a going concern and (ii) maximize the return to unsecured creditors.

         8.       I reviewed with S&W and Rehmann the terms of, authorized, and approved the

Plan prior to its filing.

         9.       I also reviewed with S& W and Rehmann, authorized, and approved the terms of

the Plan Modification, the Plan Supplement, and Confirmation Order prior to their filing,

including, without limitation, the resolution of informal plan objections received from (i) Chase,

(ii) GFS, (iii) the UST, (iv) the SBA, (v) the IRS, and (vi) Levitation.

         10.      I am informed by S&W that all Classes of Claim and Interests have voted to

approve the Plan, and Class IX voted to approve the Plan as modified by the Confirmation Order.

         11.      I am informed that the criteria for determining whether the Plan is proposed in

"good faith" includes, among other things, (i) the preservation of the Debtor's business as a

going concern and (ii) the maximization of the returns to unsecured creditors.




{00896511.3}
                                                  2
               Case:20-03322-jwb     Doc #:131 Filed: 03/29/2021          Page 32 of 37




         12.      I believe that the Plan and Modified Plan were proposed in "good faith" because

if the Modified Plan is confirmed, (1) the Debtors' business will continue as a going concern

employing approximately 52 people in the Grand Rapids area and (2) the Modified Plan provides

an estimated return of approximately 52% on the Unsecured Claims.

         13.      I also worked with Rehmann to prepare the plan projections attached to the Plan

and Plan Modification. A copy of the plan projections is attached as Exhibit 1 to this declaration

and incorporated herein by reference. The plan projections were based on past operating history

including, without limitation, the brief reopening of restaurants in Michigan to fifty percent

(50%) capacity during 2020, my experience in the restaurant industry, and the experience of the

Debtors' financial advisor, Rehmann. I believe that it is likely that the Debtors will achieve the

performance estimated by the plan projections.

         14.      Pursuant to paragraph 7 of the Order Scheduling Confirmation Hearing and

Establishing Related Deadlines [DN 88] (the "Scheduling Order"), the Debtors are opening a

special account at Fifth Third Bank, which contains the money necessary to satisfy all payments

required by the Debtors to be made on the Effective Date of the Modified Plan (the "Effective

Date Payments"). The only payment anticipated to be made on the Effective Date is the payment

to Gordon Food Service of $6,967.47 on account Administrative Claim Allowed under the

proposed Confirmation Order.

                           [Remainder of this page intentionally left blank]




{00896511.3}
                                                  3
               Case:20-03322-jwb       Doc #:131 Filed: 03/29/2021             Page 33 of 37




         15.      I believe this Court should approve the Modified Plan because it is in the best

interests of the Debtors' estates and all of their creditors.

         16.      Declarant says nothing further.

         Pursuant to 28 U.S.C. § 1746, I declare to the best of my knowledge, under penalty of

perjury, that the above statements are true and correct.


                                                     Isl Mark A. Sellers. III
                                                    Mark A. Sellers, III, Declarant

Dated: March 29, 2021




{00896511.3}
                                                       4
               Case:20-03322-jwb   Doc #:131 Filed: 03/29/2021   Page 34 of 37




                          EXHIBIT 1




{00563686.1}
                                                      Case:20-03322-jwb                       Doc #:131 Filed: 03/29/2021                        Page 35 of 37
                                                          Case:20-03322-jwb                    Doc #:106 Filed: 03/12/2021                       Page 7 of 9



      Aa1kadild
      Cull Fl.., Pnja:tioo

                                                                                                                                                                     May 2022 thru      May2023 Notes
                                           21-May     21-Jun    21-Jul     21-Aug    21-Sep    21-0cl    21-Nov    21-Dec    22-Jan    22-Feb    22-Mar    22-Apr     April 2023     thru May 2024

      C&rlo J!<c<ipts (Ra...llC)



                  Food                     $159,274 $142,254 $143,351 $179,269 $143,480 $143,537 $179,502 $143,666 $179,664 $143,796 $143,853 $143,911               $ 1,876,089 $ 1,958,599
                  Pizzo                      39,819   35,563   35,838   44,817   35,870   35,884   44,876    35,917  44,916   35,949   35,963   35,978                   469,022     489,650
                  Liquar                    136,976  122,338  123,282  154,171  123,393  123,442  154,372   123,553 154,511  123,664  123,714  123,763                 1,613,437   1,684,395



                  -
                  DndlBccr                    4,778    4,268    4,301    5,378    4,304    4,306    5,385     4,310   5,390    4,314    4,316    4,317                    56,283      58,758
                  W"mo                        3,185    2,845    2,867    3,585    2,870    2,871    3,590     2,873   3,593    2,876    2,877    2,878                    37,522      39,172
                                             14,335   12,803   12,902   16,134   12,913   12,918   16,155 - 12,930   16,170   12,942   12,947   12,952                   168,848     176,274

               GROSS 1l=:ipls               358,367   S20,071   322,539    403,355   322,830   322,959   403,880   323,250   404,244   323,541   323,670   323,800     4,221,201       4,406,848

      Em.,io,.e Pala (Sll&A)

               Discoams(scrv=/.........)      3,584     3,201     3,225      4,034     3,228     3,230     4,039     3,232     4,042     3,235     3,237     3,238        42,212         44,068
               Em~Mcols                       3,584     3,201     3,225      4,034     3,228     3,230     4,039     3,232     4,042     3,235     3,237     3,238        42,212         44,068
               EmployccT,.;,,;,,g               896       BOO       806      1,008       807       807     1,010       808     1,011      809        809       809        10,553         11 017

               Tolol Pab (SR4A)               8,063     7,202     7,2fi1     9,075     7,264     7,267     9,087     72.73     9,095     7,280     7,283     7,285        94,977          99,154

               NETCASB RECEIFIS             350,303   312,869   315,282    394,280   315,566   315,692   394,793   315,976   395,148   316,261   316,387   316,514     4,126,224       4,307,694

      hraua Goods Sold (COGS)

                  Food                       46,189    41,254    41,572     51,988    41,609    41,626    52,056    41,663    52,103    41,701    41,717    41,734       544,066         567,994
                  Liquor                     342.44    30,585    30,820     38,543    30,848    30,861    38,593    30,888    38,628    30,916    30,928    30,941       403,359         421,099
                  DndlBc..-                   1,195     1,067     1,075      1,345     1,076     1,077     1,346     1,077     1,347     1,078     1,079     1,079        14,071          14,689
                  W"mo                          796       711       717        896       717       718       898       718       898       719       719       720         9,380           9,793
                  11..w                       5,017     4,481     4,516      5,647     4,520     4,521     5,654     4,525     5,659     4,530     4,531     4,533        59,097          61696

               TOTAL                         87,441    78,097    78,700     98,419    78,770    78,802    98,547    78,873    98,635    78,944    78,975    79,007     1,029,973       1,075,271

      GROSS PROFIT                          262,862   234,772   236,583    295,861   236,796   236,890   296,246   237,104   296,513   237,317   237.412   237,507     3,096,251       3,232,423




                                                                                                                                                                                                        iTl
                                                                                                                                                                                                        ><
                                                                                                                                                                                                        :I
                                                                                                                                                                                                        -
                                                                                                                                                                                                        CJ
                                                                                                                                                                                                        =i
                                                                                                                                                                                                        \-

-- --- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                              Case:20-03322-jwb                   Doc #:131 Filed: 03/29/2021                           Page 36 of 37
                                                  Case:20-03322-jwb                   Doc #:106 Filed: 03/12/2021                       Page 8 of 9



OpcndillE~


    hiooD .t Bcnclil>-Bomly Stoll"   70,000   75,000    80,000    124,000   88,000     88,000   88,000     88,000   138,000   94,000     94,000    94,000   1,326,000   1,431,000

    AfYf                               542       542       542       542       542        542      542       542      1,625    2,167      2,167     2,167     28,167      29,250
    Equipm... liloalll                 817       654       654       817       654        654      817       654        817      654        654       654      8,500       8,827
    kcMoclWic                          769       615       615       769       615        615      769       615        769      615        615       615      8,000       8,308
    La.../lqs                        3,462     2,769     2,769     3,462     2,769      2,769    3,462     2,769      3,462    2,769      2,769     2,769     36,000      37,385
    11op.us.t-.....(U:M)             3,846     3,077     3,077     3,846     3,077      3,077    3,846     3,077      3,846    3,077      3,077     3,077     40,000      41,538
    OOlsidc Clcaioa: Scmccs          4,327     3,462     3,462     4,327     3,462      3,462    4,327     3.462      4,327    3,462      3,462     3,462     45,000      46,731
    l'llymllScrni:c                    324       324       324       486       324        324      324       324        486      324        324       324      4,212       4,536
    '""Conbol                          240       192       192       240       192        192      240       192        240      192        192       192      2,500       2,596
    RdiigcnDon.t 0 . . . . -         1,442     1,154     1,154     1,442     1,154      1,154    1,442     1,154      1,442    1,154      1,154     1,154     15,000      15,577
    U:MSuppW..                         433       346       346       433       346        346      433       346        433      346        346       346      4,500       4,673
    w-                               1,154       923       923     1,154       923        923    1,154       923      1,154      923       923        923     12,000      12,462

    Ol6oc Supplies                      240      192       192        240      192       192        240      192        240      192       192       192       2,500       2,596
    ,_
    hp«Goods                            240
                                         20
                                                 192
                                                  16
                                                           192
                                                            16
                                                                      240
                                                                       20
                                                                               192
                                                                                16
                                                                                         192
                                                                                          16
                                                                                                    240
                                                                                                     20
                                                                                                             192
                                                                                                              16
                                                                                                                        240
                                                                                                                         20
                                                                                                                                 192
                                                                                                                                  16
                                                                                                                                           192
                                                                                                                                            16
                                                                                                                                                     192
                                                                                                                                                      16
                                                                                                                                                               2,500
                                                                                                                                                                 210
                                                                                                                                                                           2,596
                                                                                                                                                                             218
    Primiq                            1,154      923       923      1,154      923       923      1,154      923      1,154      923       923       923      12,000      12,462
    Campaa.tlnl=ct                      292      292       292        292      292       292        292      292

    Cashobon!.....
                                          -
                                        202      162
                                                    -
                                                           162
                                                              -         -
                                                                      202      162
                                                                                  -         -
                                                                                          162      202
                                                                                                      -
                                                                                                             162
                                                                                                                -
                                                                                                                       202
                                                                                                                          -
                                                                                                                                 162
                                                                                                                                    -
                                                                                                                                           162
                                                                                                                                              -         -
                                                                                                                                                      162      2,100
                                                                                                                                                                    -
                                                                                                                                                                           2,181
    Credit c:.d Fees                  4,750    3,800     3,800      4,750    3,800      3,800    4,750     3,800     4,750     3,800     3,800      3,800     49,400      51,300
    Dw:s .t Subscriptioos               337      270       270        337      270        270      337       270       337       270       270        270      3,507       3,642
    B....... Uccmcs/Pamils              505      404       404       505       404        404      505       404       505       404       404        404      5,250       5,452

    Advat:simc                        2,019     1,615     1,615     2,019     1,615     1,615    2,019      1,615     2,019     1,615     1,615     1,615     21,000      21,808
    Coaailnllioas
    .Emplaycc Rolllliom                577
                                          -
                                                 462
                                                    -        -
                                                           462       577
                                                                        -
                                                                               462
                                                                                  -        -
                                                                                         462
                                                                                                     -
                                                                                                   577       462
                                                                                                                -        -
                                                                                                                       577       462
                                                                                                                                    -        -
                                                                                                                                           462       462
                                                                                                                                                        -      6,000
                                                                                                                                                                    -
                                                                                                                                                                           6,231
                                                                                                                                                                                -
    PR                                 606       485       485       606       485       485       606       485       606       485       485       485       8,300       6,542

    Sm..nw.n.r                        1,010       808       808     1.010       808       808     1.010       808     1,010      808        808       808     10,500      10,904
    ltcmunut Supplies                   962       769       769       962       769       769       962       769       962       769       769       769     10,000      10,385
    Kildica Supplies                    962       769       769       962       789       769       962       769       962       769       769       769     10,000      10,385
    ~                                 2,885     2,308     2,308     2,885     2,308     2,308     2,885     2,308     2,885     2,308     2,308     2,308     30,000      31,154

    J1lloae                             300       300       300       300       300       300       300       300       300      300        300       300      3,900       4,200
    El=rio                            3,750     3,750     3,750     3,750     3,750     3,750     3,750     3,750     3,750    3,750      3,750     3,750     48,750      52,500
    Gas                               1,417     1,417     1,417     1,417     1,417     1,417     1,417     1,417     1,417    1,417      1,417     1,417     18,417      19,833
    w.-...                              375       375       375       375       375       375       375       375       375      375        375       375      4,875       5,250

    TOlll Cub hid :OpcntiasE.pcmcs_ 109,957   108,366   113,366   164,119   121,366   121,366   127,957   121,366   178,911   128,699   128,699   128,699   1,777,087   1,902,520
                                                             Case:20-03322-jwb                                   Doc #:131 Filed: 03/29/2021                                                  Page 37 of 37
                                                                  Case:20-03322-jwb                                  Doc #:106 Filed: 03/12/2021                                              Page 9 of 9




Odocr :t&L Calb llisbo.......U

        LcsalFocs                               3,333          3,333         3,333          3,333         3,333          3,333          3,333         3,333          3,333         3,333          3,333         3,333                             43,333      26,667
        Ccrpoaio So1sics                       36,000         24,000        24,000         24,000        30,000         30,000         45,000        30,000         30,000        30,000         30,000        30,000                            390,000     390,000
        ........... (llqlc;..)                  8,333          8,333         8,333          8,333         6,333          6,333          8,333         8,333          6,333         8,333          6,333         8,333                            108,333     116,667
        ~T..... lmaDncc
        IU:nthym-                              22,216
                                                      -
                                                              14,216
                                                                     -      32,989
                                                                                   -       50,000
                                                                                           32,989        32,989
                                                                                                                 -
                                                                                                                        32,989
                                                                                                                               -
                                                                                                                                      32,989
                                                                                                                                              -
                                                                                                                                                     32,989
                                                                                                                                                            -       32,989
                                                                                                                                                                           -
                                                                                                                                                                                  32,989
                                                                                                                                                                                         -
                                                                                                                                                                                                 32,989
                                                                                                                                                                                                        -
                                                                                                                                                                                                               32,989"
                                                                                                                                                                                                                      -                           53,000
                                                                                                                                                                                                                                                 373,675
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                             375,298
                                                                                                                                                                                                                                                                        4

        T"'llllllliuadal oolWmy fi:cs           4,000          4,000         4,000          4,000         4,000          4,000         4,000          4,000          4,000         4,000          4,000         4,000                             40,000      39,000    2
        Emczgacy U:M Fam!                       1,000          1,000         1,000          1,000         1,000          1.DDD         1,000          1.000          1,000         1,000          1.obo         1,000                             13,000      14,000

                                               74,883         54,883        73,656        123,656        79,656         79,656         94,656        79,656         79,656        79,656         79,656        79,656                        1,021,342       961,631


Blllacc Sbcct CalllA<liril>'

         Capibl lcaso PrlDoipal PaymODls        7,000          7,000          7,000         7,000          7,000         7,000          7,DDD          7,000         7,000          7,000         7,000          7,000                            91,000      91,000
         GfS 5Dlb9 clalm                        6,697
         Disaptal GfS PACA clalm                6,695
         CBVTnistcefi:cs                       20,000                --             -
                                                                                    --
                                                                                                                 -    -                       -             -              --  --                     -                -                               --          -    3

                                                                                                --                                            --           --
         Piopcny .....                         45,000                                                                          -                                                                                       -                                           -    3
         Pcnoml l'lopcny .....
         Wol..0..
                                               15,000
                                                      -        3,802
                                                                      -
                                                                             3,602          7,604
                                                                                                               - 3,802-
                                                                                                           3,602                        7,604          3,802
                                                                                                                                                                         -
                                                                                                                                                                     7,604
                                                                                                                                                                               -
                                                                                                                                                                           3,802
                                                                                                                                                                                                      -
                                                                                                                                                                                                  7,604         3,802
                                                                                                                                                                                                                       -                               -
                                                                                                                                                                                                                                                  64,634
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                              15,208
        Lcvhaioa                                 5,000         5,000        25,000          5,000          5,000        35,000          5,0DD          5,000         5,000          5,000         5,000        20,000                             25,000           -
        ElDL                                       731           731           731            731            731           731            731            731         1,462            731           731           731                              9,503       9,503
        POJllDClll ltl   amccmcd--
         Capiml A= Purchmos
                                                      --             --            -
                                                                                    -             --             -
                                                                                                                 -
                                                                                                                               --             -
                                                                                                                                              -             --             --            --             -
                                                                                                                                                                                                        -
                                                                                                                                                                                                                      --                         154,903
                                                                                                                                                                                                                                                  50,000
                                                                                                                                                                                                                                                             309,806
                                                                                                                                                                                                                                                              251000

                                              106,123         16,533        36,533         20,335         16,533        46.533         20,335        16,533         21,066        16,533         20,335        31,533                            395,040     450,517

NEJ' CASJI ft.OW                              (26,101)        54,991        13,026        (12,249)       19,241        (10,664)       53,298         19,549         16,860        12,429          8,722         (2,381)                          (97,218)    (82,245)

BEGINNING CASH BALANCE                        125,000         96,899       151,889        164,918       152,689        171,910       161,246        214,544       234,093        250,973       263,403        272,125                            269,744     172,526

ENDING CASJI BALANCE                        $ 96,899 $151,889 $164,918                   $152,689 $171,910 $161,246 $214,544 $234,093 $250,973 $263,403 $272.125 $269,744                                                                $       172,526 $    90,281

.....
Nclo l, hymml$10 ............ =ditan mcdOC m1lacc iamlbncn1S. Thoiintis dYO Jurx:2022, thc--1Juno 2023, 111111docthiJdmJ... 2024. A. lhcsc..i.cdulcsJ11D llllly1luu Moy 2024. lhc t!WdJ"IYlllCDtis iacladcd wilh lhcJCCODd -1 ml thc ochcdaJc.
Nolc2 T.. ...i linaimlodvismyfi:csinclmlc llod> lbolciDcorR<I during lbc .... m odclilioo 1t1 oqoillJ: t a : _ ad fiDaccW comullingpost....-..._
Nolo3 1hcpmpcz1y_,...i,......pmpcay1m<csiocladod mthcB.JmccsbcctactiritysccDonroprcocm1hosopatdacamount1duot"""'bclmlqbtcmrcatuoCthc .ir.cu..U...
Nole 4 Thom property ta: ablipliom    _.,...,..,""loin& U.-oblip6ons lo be paid aslboy como due.
